Citation Nr: 0609300	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-27 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision that denied service 
connection for residuals of bilateral leg injuries.  The 
veteran filed a notice of disagreement in January 2002, the 
RO issued a statement of the case in August 2003, and the 
veteran perfected his appeal in September 2003.  

In April 2004, a Travel Board hearing was held before the 
Board.

In December 2004, the Board remanded the veteran's claims for 
additional evidentiary development, and to ensure compliance 
with the VA's duty to notify and assist.  

In March 2006, the Board granted a motion, filed by the 
veteran's Congressman, to advance the veteran's appeal on the 
Board's docket.


FINDINGS OF FACT

1.  The veteran's current left knee disorder, status post 
operative total knee replacement, began many years after 
service and was not caused by any incident of service.

2.  The veteran's current right knee disorder, status post 
operative total knee replacement, began many years after 
service and was not caused by any incident of service.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A right knee disorder was not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claims.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served on active duty in the Army 
from July 1952 to June 1954.  Inservice treatment reports are 
silent as to complaints of or treatment for any knee 
disorders.  Dental treatment records show that he received a 
partial upper denture in July 1953.  His separation 
examination, dated in June 1954, noted that his lower 
extremities were normal. 

Post service treatment records, dated in March 1979, noted 
that the veteran underwent surgery for left knee pain.  The 
operative report from this procedure noted that the veteran 
had a long history of progressive pain in both knees, and 
that he was status post right medial meniscectomy in 1950 for 
a football injury.  The report noted that he had received 
multiple steroid injections on both knees, but that these no 
longer offered much relieved.  X-ray examination of the right 
knee revealed severe medial joint compartment narrowing and 
moderate hypertrophic degenerative changes.  X-ray 
examination of the left knee exhibited mild narrowing of the 
medial joint compartment, and minimal hypertrophic changes.  
The veteran subsequently underwent an arthroscopy, arthrotomy 
and a left medial meniscectomy.  Post operative diagnoses of 
torn left medial meniscus and bilateral osteoarthritis of the 
knees was given.

In June 1998, the veteran submitted a statement indicating 
that he injured his right leg in a truck accident while 
stationed at Fort Knox, Kentucky.  He reported that he 
continued to have problems with his right leg, and that it 
required surgery in 1958, 1973 and 1986.  In a subsequent 
statement, filed in January 1999, the veteran indicated that 
he injured both of his knees in this truck accident "early 
in the year of 1953."  A statement, dated in September 1999, 
noted that the accident occurred in the winter of 1953.

In June 1999, the veteran underwent a VA general physical 
examination.  The VA examiner did not indicate if he had 
reviewed the veteran's claims folder, and the report does not 
cite any medical evidence of record.  The report noted the 
veteran's narrative history of an inservice truck accident 
which resulting in injuries to both of his knees.  The report 
concluded with a diagnosis of bilateral degenerative knee 
disease which "may be related" to the injury he suffered 
while in the service.  

A treatment report letter, dated in February 1992, noted the 
veteran's complaints of increased pain in the right knee for 
the past six months.  The letter, written by J. Cole, M.D., 
was addressed to the Special Funds Conservative Committee, 
and referenced the veteran, "VS: versus Fleet of America, 
Inc.," with what appears to be an injury date of July 6, 
1966, as well as what appears to be a worker's compensation 
board number.

An operative report, dated in July 1999, noted that the 
veteran underwent a total right knee replacement. The surgeon 
listed on the report was J. Fitzgerald, M.D., and the report 
noted a pre-operative diagnosis of status post high tibal 
osteotomy and severe tricompartmental degenerative arthritis.  
A treatment report letter, dated in August 1999, noted that 
the veteran's knee pain had improved, and that he was doing 
reasonably well.  The letter, written by Dr. Fitzgerald, like 
the aforementioned letter by Dr. Cole, was addressed to the 
Special Funds Conservative Committee, and referenced the 
veteran, "VS: Fleet of America, Inc.," an apparent injury 
date of July 6, 1966, as well as an apparent worker's 
compensation board number.

A treatment letter from J. Fitzgerald, M.D., dated in July 
2000, noted that the veteran has degenerative arthritis of 
the left knee.  

A lay statement from the veteran's former spouse, dated in 
September 2000, noted that she recalled a phone call from the 
veteran during his military service in which he indicated 
that he was in a truck accident, and had broken some teeth 
and injured his legs.  She stated that he was not concerned 
at all about the injury to his legs, but was very concerned 
about his teeth.  She indicated that it was not until 1954, 
when he was released that he began having problems with his 
legs.  A lay statement from the veteran's sister, dated 
September 2000, noted that she also remembered the call from 
the veteran regarding his inservice truck accident.  

A treatment summary letter, dated in January 2002, was 
received from J. Fitzgerald, M.D.  The letter noted the 
veteran's history of falling off of a truck in 1953 and 
sustaining "an injury to his right knee."  The letter noted 
that the veteran underwent a right knee arthrotomy in 1958, 
and a second right knee arthrotomy in 1968.  In 1985, he 
sought treatment for right knee pain from Dr. Cole, who felt 
that the veteran's diagnosis was post-traumatic arthritis 
relating back to his injury in 1953.  In 1986, he underwent 
an arthroscopy and a valgus producing high tibial osteotomy 
in order to unweight the arthritic portion of the knee.  
Finally, in July 1999, he underwent a right total knee 
replacement.  Dr. Fitzgerald then opined that the veteran's 
has post-traumatic degenerative arthritis, secondary to the 
injury incurred back in 1953.  

In February 2003, the veteran underwent a left total knee 
replacement.  The operative report noted a pre-operative 
diagnosis of severe degenerative arthritis, left knee.  

In May 2003, the National Personnel Records Center (NPRC) 
responded to the RO's prior request to search the morning 
reports from January 1, 1953 to March 31, 1953, for 
information concerning the veteran and his bilateral knee 
injuries.  The report noted that the request was 
investigated, and no treatment remarks concerning the veteran 
were found.

In April 2004, a Travel Board Hearing was conducted.  At the 
hearing, the veteran testified that he was injured in a truck 
accident at Fort Knox, Kentucky, in March. He indicated that 
he was the driver of the truck, and that he was helping other 
soldiers to unload some boxes in the back of the truck.  
While carrying some boxes, he was knocked off the back of the 
truck.  His knees and legs hit the ground first, and then his 
face hit, landing on a rock.  He indicated that his knees 
were cuffed up and scraped, and that X-rays were taken, and 
were negative.  He also indicated that some of his teeth had 
to be extracted, and that he received a partial plate.  He 
testified that his knees didn't bother him much after that, 
but that he required cortisone shots for knee pain beginning 
two or three years after service.  

After considering the evidence, the Board concludes the 
veteran's claims for service connection for right and left 
knee disorders must be denied.  

The veteran's service medical records, which appear to be 
complete, fail to show any complaints of or treatment for a 
right or left knee disorder.  His separation examination, 
performed in June 1954, noted that his lower extremities were 
normal.  

Further, the Board notes that there are inconsistencies 
concerning the veteran's allegations herein.  In a statement, 
received in September 2000, the veteran reported that he 
injured his knees as a result of an accident.  He stated, 
"[i]t was cold and snowy and the driver went off the road.  
I fell forward on to both knees and hit my mouth - face - 
teeth.  I was taken to the dispensary for treatment of both 
knees and teeth."  At the hearing before the Board, the 
veteran testified that he was the driver of the truck, and 
that he, along with some soldiers in were in the process of 
unloading cargo.  He testified that he was bumped into by 
another fellow as he was walking backwards to the back of the 
truck with a box in his hands.  He testified that that boxes 
contained food, and weighed anywhere from 10 to 25 pounds.  
He further testified that when he fell off the back of the 
truck, his knees struck the ground, and his face struck a 
rock, thereby injuring his teeth.  In a December 2004 
statement, the veteran reported that his face struck a shovel 
handle, which injured his teeth.

Thus, while the Board may accept the veteran's underlying 
allegation of having fallen off a truck during service, the 
evidence does not show that any chronic knee condition was 
incurred as a result of this incident.  There is no inservice 
treatment documenting any such chronic injury during service, 
or for many years thereafter.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  His separation examination noted that his lower 
extremities were normal.  

The first post service treatment reports of record referring 
to a knee disorder is dated in 1979, twenty-five years after 
the veteran's discharge from the service.  While that report 
noted a long history of progressive bilateral knee pain, it 
was silent as to any inservice injury.  Moreover, it 
referenced a 1950 (pre-service) football injury requiring 
right knee surgery, and none of the treatment records reflect 
specific diagnoses of traumatic arthritis.  

There is also no persuasive evidence linking his current 
right or left knee disorder to his active duty service.  The 
Board notes that the veteran's private physician, J. 
Fitzgerald, M.D., provided a statement which appears to 
suggest a possible link the veteran's current right knee 
condition to his military service.  However, the Board finds 
this opinion to be lacking in any probative value.  The 
physician making this statement was merely recording the 
veteran's own narrative history of an inservice injury.  
There is no indication that he considered the veteran's 
service medical records in rendering this opinion.  Moreover, 
when asked to provide copies of the documents used to support 
his opinion, Dr. Fitzgerald provided treatment reports dated 
only back to 1992.  He also failed to produce the operative 
report for the veteran's total right knee replacement, 
performed by himself.  The Board is not bound to accept an 
opinion based on history provided by the appellant and on 
unsupported clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993); see also LeShore v. Brown, 8 Vet. App. 
406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993) (Any 
medical opinion based on an inaccurate factual premise has no 
probative value.).  

A similar conclusion is reached in considering the VA general 
medical examination, dated in June 1999, which also failed to 
consider any pertinent medical treatment reports.  Moreover, 
the opinion itself, which noted that it "may be related" is 
too speculative to be of any probative value in this matter.

Although the veteran may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to whether he has a current disability to 
include the diagnosis or causation of such. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  A similar conclusion is reached 
when considering the lay statements offered in this matter by 
the veteran's former spouse and sister.  Moreover, the 
statement offered by his former spouse noted that the veteran 
was not at all concerned about the injury to his legs.  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran what information 
and evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  

Despite the veteran's allegations of an inservice injury, the 
veteran's service medical records are of record, and appear 
to be complete.  These records show inservice treatment for 
the veteran's teeth, but no complaints of or treatment for 
any knee disorders.  Nevertheless, the RO continued on in its 
efforts to verify the veteran's alleged inservice injury.  
Specifically, a response from NPRC, dated in October 1998, 
noted that no hospital records from Fort Knox, Kentucky, were 
on file (earliest year 1960).  A response from NPRC, dated in 
May 2003, noted that the morning reports for the veteran's 
unit, from January 1953 to March 1953, were searched, and 
that no treatment remarks concerning the veteran were found.  
Thus, there are no additional inservice treatment records 
available for consideration in this matter.

As for post service treatment records, the veteran has 
alleged treatment from a variety of treatment providers.  In 
June 1998, the veteran reported receiving treatment from the 
Cleveland Clinic in 1958, and again in 1973.  He also 
reported having surgery in 1986 at Brooks Hospital, in 
Dunkirk, New York.  In a statement, received in August 1998, 
the veteran report receiving treatment in 1958 from Sisters 
Hospital, in Buffalo, New York.  The RO subsequently sent out 
requests for records to each of these treatment providers.

In October 1998, Brooks Memorial Hospital responded 
indicating that their records are only kept for seven years, 
and then destroyed.  A statement from the Cleveland Clinic, 
dated in October 1998, noted that the requested records were 
not found.  The statement noted that the veteran was admitted 
in 1979, and also had a clinic visit in 1978.  (Subsequent 
records provided concerned the veteran's 1979 left knee 
surgery.)  In December 1998, medical records were received 
from the Sisters of Charity Hospital.  These records were 
dated in 1960, and referred to other, irrelevant, physical 
conditions.  

In April 2002, a private medical treatment report was 
submitted by the veteran from, J. Fitzgerald, M.D..  This 
report contained references to additional private treatment 
records which were not of record.  The Board's December 2004 
remand noted these references, and remanded the claim to the 
RO to allow for additional development in this matter.  In 
December 2004, correspondence was sent to the veteran 
requesting his assistance in obtaining all outstanding 
medical treatment records relating to his bilateral knee 
disorders since his discharge from the service.  The letter 
specifically referenced additional records which may be 
available from Drs. Fitzgerald, Cole, and Kutner; treatment 
records from right knee surgery performed by Dr. Godfrey in 
1968; and records relating to Sisters Hospital in Cleveland, 
Ohio.  

Thereafter, the veteran supplied authorizations which were 
used by the RO to seek copies of the veteran's treatment 
records from the following: Cleveland Clinic, in Cleveland, 
Ohio; Dr. James P. Fitzpatrick, M.D.; and Sisters of Charity 
Hospital, in Buffalo, New York.  

A response from the Cleveland Clinic contained records 
relating to the veteran's left knee surgery in March 1979.

In May 2005, medical records were received from J. 
Fitzpatrick, M.D.  The records are dated from July 1992 to 
September 2004, and included a letter from J. Cole, M.D. in 
1992.  

In April 2005, the veteran submitted a statement indicating 
that the requested records were not available from the 
Sisters of Charity Hospital.  He also indicated that he had 
already sent the records from Dr. Fitzgerald and the 
Cleveland Clinic, and requested that a decision based upon 
the evidence currently of record.  

In May 2005, a response was received from Sisters of Charity 
Hospital indicating that no records could be located for the 
veteran.

Finally, the RO has obtained all of the VA treatment records 
referred to by the veteran during his appeal.  
 
Under these circumstances, the RO has obtained, or made 
reasonable attempts to obtain, all of the treatment records 
identified by the veteran.  Moreover, the RO kept the veteran 
informed as the status of its efforts in this regard.  Thus, 
the Board considers the VA's duty to assist is satisfied.   

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Service connection for left knee disorder is denied.

Service connection for right knee disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


